 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 1 of 8 Page ID #109




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BENNIE L. THOMPSON,                                )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 20-cv-00128-JPG
                                                    )
 OFFICER JOHN DOE 1,                                )
 OFFICER JOHN DOE 2,                                )
 MADISON COUNTY JAIL                                )
 ADMINISTRATION, and                                )
 CAPTAIN RIDINGS,                                   )
                                                    )
               Defendants.                          )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of the Amended Complaint filed by

Plaintiff Bennie L. Thompson. (Doc. 14). Plaintiff is a detainee at Madison County Jail located

in Edwardsville, Illinois. He brings this civil rights action pursuant to 42 U.S.C. § 1983 for

constitutional deprivations that occurred in connection with his arrest by Madison County Officers

John Doe 1 and 2 on September 14, 2019. (Id. at 4-5). Following his arrest without a warrant,

Plaintiff claims he lost property and faced unconstitutional conditions of confinement at the

Madison County Jail. (Id.). He seeks money damages. (Id.).

       The Amended Complaint is now before the Court for preliminary review pursuant to

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of a

complaint that is legally frivolous or malicious, fails to state a claim for relief, or seeks money

damages from a defendant who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture,




                                                1
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 2 of 8 Page ID #110




the factual allegations in the pro se amended complaint are liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                       Amended Complaint

       Plaintiff sets forth the following allegations in the Amended Complaint (Doc. 14, pp. 4-5):

On September 14, 2019, Madison County Officers John Doe 1 and John Doe 2 broke into

Plaintiff’s locked home and arrested him at gunpoint in Cottage Hills, Illinois. (Id. at 4). Although

they had no warrant, the officers relied on a coerced statement from Sue Buchanan, who reported

two days earlier that Plaintiff forcefully covered her mouth. When they entered the home, the

officers found Plaintiff sitting in a living room recliner, and they found Sue Buchanan sitting at

the kitchen table. Neither individual had a mark on his or her body. The officers nevertheless

placed Plaintiff under arrest and took him to the Madison County Jail. (Id. at 5). Officers Doe 1

and 2 failed to secure Plaintiff’s home at the time of his arrest, and it was subsequently burglarized.

(Id. at 4). Plaintiff’s former defense lawyer and the Jail’s Administration refused to provide him

with the names of the two arresting officers. At the Jail, Plaintiff was housed alongside several

convicted felons. (Id.).

       Based on the allegations, the Court designates the following claims in the pro se Amended

Complaint:

       Count 1:        Unlawful search and/or seizure claim against Defendants for entering
                       Plaintiff’s home without a warrant and arresting him on or around
                       September 14, 2019.

       Count 2:        Failure-to-protect claim against Defendants for housing Plaintiff near
                       convicted felons at the Jail.

       Count 3:        Property loss claim against Defendants for causing Plaintiff to lose his
                       possessions in a burglary that followed their arrest of him on or around
                       September 14, 2019.




                                                  2
    Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 3 of 8 Page ID #111




Any claim(s) encompassed by the allegations in the Amended Complaint but not addressed

herein is/are considered dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

                                           Preliminary Dismissals

        Plaintiff cannot proceed against Madison County Jail Administration or Captain Ridings.

Madison County Jail Administration is not a “person” subject to suit under Section 1983, so this

defendant shall be dismissed with prejudice. Captain Ridings is not even mentioned in the

statement of claim, so Captain Ridings shall be dismissed without prejudice.

                                                    Count 1

        The Fourth Amendment protects against all unreasonable searches and seizures, and it

draws a “firm line at the entrance to the house.” Anderson v. City of West Bend Police Dep’t, 774

F. Supp. 2d 925, 939 (E.D. Wis. 2011) (quoting Payton v. New York, 445 U.S. 573, 590 (1980)).

Absent probable cause and exigent circumstances, “that threshold may not reasonably be crossed

without a warrant.” Id. With that said, the Fourth Amendment does not prohibit “police officers

from making warrantless entries and searches when they reasonably believe that a person within

is in need of immediate aid.” Mincey v. Arizona, 437 U.S. 385, 392 (1978). The “reasonable

belief” standard is objective and requires evidence that the “‘circumstances as they appeared at the

moment of entry would lead a reasonable, experienced law enforcement officer to believe that

someone inside the house, apartment, or hotel room required immediate assistance.’” United

States v. Richardson, 208 F.3d 626, 629 (7th Cir. 2000) (quoting United States v. Arch, 7 F.3d

1300, 1303-05 (7th Cir. 1993)). Plaintiff alleges that officers entered his home and arrested him




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 4 of 8 Page ID #112




without a warrant, without exigent circumstances, and based on a coerced statement made two

days earlier. The allegations, construed liberally, suggest that Officers John Doe 1 and 2 may have

violated Plaintiff’s Fourth Amendment rights when they entered his locked home and arrested

Plaintiff on September 14, 2019. Count 1 will not be dismissed at screening.

                                              Count 2

       Plaintiff’s failure-to-protect claim involves events, facts, and legal theories that are

unrelated to Counts 1 and 3. Plaintiff complains of unsafe conditions of confinement at the Jail,

resulting from his placement near convicted criminals. (Doc. 14, p. 5). He names no defendants

in connection with this claim. However, Count 2 does not belong in this action because it arises

from events that are unrelated to Plaintiff’s arrest. The district court has broad discretion when

deciding whether to sever claims or to dismiss improperly joined defendants. Owens v. Hinsley,

635 F.3d 950, 952 (7th Cir. 2011). In the Order Dismissing Complaint, the Court previously

dismissed this claim and warned Plaintiff that it would be severed if he reasserted the unrelated

claim in the Amended Complaint. He did so anyway. Accordingly, Count 2 shall be severed into

a separate case, and Plaintiff may proceed with the claim and pay the additional filing fee for the

newly-severed case, if he chooses to proceed. See George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007). Plaintiff can avoid the obligation to pay a filing fee altogether, only by timely advising the

Court that he does not wish to proceed with the severed action.

                                              Count 3

       The Court previously dismissed Count 3 without prejudice, and Plaintiff offers no new

allegations or reasons for reinstating it. He brings a claim against the defendants for the loss of

his personal property in a burglary following his arrest on September 14, 2019. Plaintiff must

establish the deprivation of liberty or property without due process of law in order to pursue a



                                                 4
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 5 of 8 Page ID #113




Fourteenth Amendment claim against the defendants. U.S. CONST. amend XIV. Where the state

provides an adequate remedy, however, a plaintiff has no civil rights claim. Hudson v. Palmer,

468 U.S. 517, 530-36 (1984) (availability of damages remedy in state claims court is an adequate,

post-deprivation remedy). Illinois offers an adequate post-deprivation remedy in an action for

damages in the Illinois Court of Claims. Murdock v. Washington, 193 F.3d 510, 513 (7th Cir.

1999) (citations omitted). Plaintiff may separately pursue relief for his lost property in the Illinois

Court of Claims. Count 3 remains dismissed without prejudice herein.

                                             Abstention

       Although Count 1 survives screening at this stage, it cannot proceed yet. It is unclear

whether Plaintiff’s related state criminal case remains the subject of ongoing litigation. If so, the

federal abstention doctrine articulated in Younger v. Harris, 401 U.S. 37 (1971), and its progeny

may require a stay of proceedings. Under the abstention doctrine outlined in Younger, a federal

court should not interfere with pending state criminal proceedings when they are: “(1) judicial in

nature, (2) implicate important state interests, and (3) offer an adequate opportunity for review of

constitutional claims, (4) so long as no extraordinary circumstances exist which would make

abstention inappropriate.” See Green v. Benden, 281 F.3d 661, 666 (7th Cir. 2002) (citations

omitted); Brunken v. Lance, 807 F.2d 1325, 1330 (7th Cir. 1986) (citation omitted).

       It is unclear whether the Younger abstention precludes Plaintiff from proceeding with

Count 1 at this time because it is not clear whether there is an ongoing state criminal case arising

from Plaintiff’s arrest on September 14, 2019. If so, the proceedings would be considered judicial

in nature, implicate important state interests, and offer an opportunity to review the validity of his

arrest. Entertaining Count 1 would interfere with the state case, and the Court is unaware of

extraordinary circumstances that make abstention inappropriate. As explained in Gakuba v.



                                                  5
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 6 of 8 Page ID #114




O’Brien, 711 F.3d 751, 753 (7th Cir. 2013), Plaintiff’s case should be stayed pending final

disposition of his criminal proceedings, if his criminal case remains pending. See also Wallace v.

Kato, 549 U.S. 384, 393-94 (2007) (If a plaintiff files a “claim relating to rulings that will likely

be made in a pending or anticipated criminal trial, it is within the power of the district court, and

in accord with common practice, to stay the civil action until the criminal case . . . is ended. . . . If

the plaintiff is ultimately convicted, and if the stayed civil suit would impugn the conviction, Heck

will require dismissal; otherwise, the civil action will proceed, absent some other bar to suit.”).

Before staying this case, however, Plaintiff will have an opportunity to show cause why this case

should not be stayed pending the outcome of his underlying state criminal case.

                                              Disposition

        IT IS ORDERED that COUNT 2, which is unrelated to and improperly joined with

COUNTS 1 and 3, is SEVERED into a new case, which shall be captioned: BENNIE L.

THOMPSON, Plaintiff v. JOHN/JANE DOE(S), Unknown Defendant(s).

        The Clerk is DIRECTED to file the following documents in the newly-severed case:

        1) Amended Complaint (Doc. 14);
        2) Motion for Leave to Proceed in forma pauperis (Doc. 4);
        3) This Memorandum and Order Severing Case.

        IT IS ORDERED that Defendant MADISON COUNTY JAIL ADMINSTRATION is

DISMISSED with prejudice, and Defendant CAPTAIN RIDINGS is DISMISSED without

prejudice because the Amended Complaint (Doc. 14) fails to state a claim for relief against these

defendants. The Clerk of Court is DIRECTED to TERMINATE both defendants as parties in

CM/ECF.




                                                   6
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 7 of 8 Page ID #115




       IT IS ORDERED that COUNT 3 is DISMISSED without prejudice for failure to state a

claim for relief. This Order does not preclude Plaintiff from pursuing this claim in the Illinois

Court of Claims. However, he should not attempt to reinstate the claim in this action.

       The only claim remaining in this action is COUNT 1 against OFFICERS JOHN DOE

1 and JOHN DOE 2. The MADISON COUNTY SHERIFF shall be added as a defendant, in

his or her official capacity only, for purposes of responding to discovery aimed at identifying the

unknown officers. One the sheriff enters an appearance, the Court will issue further instructions

for discovery aimed at identifying these unknown individuals.

       The Clerk of Court is DIRECTED to ADD the MADISON COUNTY SHERIFF

(official capacity only) as a defendant in CM/ECF and MODIFY the case caption as follows:

BENNIE L. THOMPSON, Plaintiff vs. JOHN DOE 1, JOHN DOE 2, and MADISON

COUNTY SHERIFF (official capacity only), Defendants.

       The Court finds that a STAY of this case (COUNT 1) may be warranted pursuant to

Younger abstention doctrine, if Plaintiff’s underlying state criminal case arising from his arrest on

September 14, 2019, remains pending. Plaintiff does not expressly state that his state criminal

case is ongoing. Therefore, the Court will refrain from entering an order staying this case for a

short time, in order to allow Plaintiff the opportunity to show cause why the case should not be

stayed. If Plaintiff believes the Court’s conclusion (i.e., that Count 1 should be stayed pending the

outcome of his ongoing criminal case) is in error and the criminal prosecution is not ongoing, he

shall have through NOVEMBER 16, 2020, to show cause why the action should proceed. Plaintiff

is WARNED that failure to show cause by that date will result in a stay of this case, and failure to

respond to this Order shall result in dismissal of the action for failure to comply with a court order

and/or prosecute his claims pursuant to Federal Rule of Civil Procedure 41.



                                                  7
 Case 3:20-cv-00128-JPG Document 15 Filed 11/04/20 Page 8 of 8 Page ID #116




       IT IS ORDERED that if the case is stayed, Plaintiff is obligated to notify the Court, in

writing, when his state criminal proceedings conclude.

       The Court will order service upon Defendants MADISON COUNTY SHERIFF (official

capacity only), JOHN DOE 1, and JOHN DOE 2, if appropriate, when Plaintiff responds to the

show cause order or when the stay is lifted.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal for want of prosecution.

FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/4/2020

                                                    s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                                8
